 
 
IV 
111th CONGRESS
2d Session
H. CON. RES. 270 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2010 
Ms. Lee of California (for herself, Mr. Baird, Mr. Filner, and Mr. Ellison) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
 
CONCURRENT RESOLUTION 
Calling on the United States Government to investigate the case of Tristan Anderson, a United States citizen from Oakland, California, who was critically injured in the West Bank village of Ni’lin on March 13, 2009, and expressing sympathy to Tristan Anderson and his family, friends, and loved ones during this trying time. 
 
 
Whereas, on March 13, 2009, Tristan Anderson was critically injured after being struck in the head by a tear gas canister fired by Israeli Border Police while engaging in peaceful protest activities in the West Bank village of Ni’lin; 
Whereas the Department of State has requested that the Government of Israel provide a full, written, investigative report of the incident to the United States Government and the Anderson family; and 
Whereas due to the severe and extensive nature of his injuries, Tristan Anderson remains hospitalized and in serious condition in the city of Tel Aviv: Now, therefore, be it 
 
That Congress— 
(1)urges the Administration to raise the case of Tristan Anderson, a United States citizen from Oakland, California, at all appropriate multilateral and bilateral fora; 
(2)calls on the United States Government to undertake a full, fair, and expeditious investigation of the circumstances that led to the injury of Tristan Anderson; 
(3)encourages the Governments of the United States and Israel to intensify their cooperation in determining all the circumstances that led to this incident and to ensure that any incident of this kind never occurs again, including by sharing the details and results of any related investigations; and 
(4)expresses sympathy to Tristan Anderson and his family, friends, and loved ones during this trying time. 
 
